Exhibit 10.3


INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (this “Agreement”) is made as of August
7, 2009 by and between NEW FRONTIER ENERGY, INC., a Colorado corporation (the
“Company”), and SAMYAK VEERA (“Indemnitee”).


RECITALS

        In August of 2009, the Company will enter into that certain
Participation Agreement (the “Participation Agreement”) with ENTEK USA, Inc.
(“ENTEK”). To induce ENTEK to enter into the Participation Agreement, Indemnitee
has agreed to deposit Five Hundred Thousand and No/100 Dollars ($500,000.00)
(the “Stull Funds”) into a newly established account owned by the Company (the
“Stull Account”) to cover certain potential liabilities of the Company related
to litigation with Stull Ranches, LLC. Funds deposited into the Stull Ranch
Account shall not be commingled with other Company funds.

        The Company desires to indemnify and reimburse Indemnitee if any of the
Stull Funds are released from the Stull Account for any reason whatsoever.


AGREEMENT

        In consideration of the mutual promises made in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Indemnitee hereby agree as follows:

1. Indemnification. To the fullest extent permitted by applicable law, the
Company shall indemnify and reimburse Indemnitee for any loss, liability, claim,
damage, or expense, arising from or in connection with the release of the any of
the Stull Funds from Stull Account, including any costs or expenses (which shall
include, without limitation, attorneys fees) the Indemnitee may incur in
pursuing or enforcing Indemnitee’s rights under this Agreement


2. Account Information. The Company shall provide to Indemnitee copies of
monthly account statements for the Stull Account. Upon request by the
Indemnitee, the Company shall provide up to date balance and transaction
activity reports for the Stull Account within two (2) business days of receiving
such request.


3. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Colorado,
without giving effect to principles of conflicts of law.


4. Entire Agreement; Binding Effect. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions and supersedes any and all previous agreements
between them covering the subject matter herein.


--------------------------------------------------------------------------------



5. Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.


6. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or 48 hours after being sent by nationally-recognized
courier or deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, and addressed to the party to be notified at such party’s
address or fax number as set forth below or as subsequently modified by written
notice.


7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.


8. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors, administrators, legal representatives and
assigns. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.


The parties have executed this Agreement as of the date first set forth above.

THE COMPANY



/s/ Paul G. Laird
Paul G. Laird, Chief Executive Officer
New Frontier Energy, Inc.
1789 W. Littleton Blvd.
Littleton, CO 80120
Facsimile: +1 303 730 9985



THE INDEMNITEE
SAMYAK VEERA


/s/ Samyak Veera
07-95A Ubi Techpark
10 Ubi Crescent
Singapore 408564
Facsimile: +1 815 346 5814

--------------------------------------------------------------------------------

